MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 76 
Docket:	   Cum-17-310	
Argued:	   February	15,	2018	
Decided:	  June	12,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Majority:	 SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
Dissent:	  JABAR,	J.	
	
	
                                DEBORAH	E.	LAMKIN	
                                         	
                                        v.	
                                         	
                                 CORRIE	L.	LAMKIN	
	
	
HJELM,	J.		

	     [¶1]		Deborah	E.	Lamkin	appeals	from	a	judgment	entered	by	the	District	

Court	 (Portland,	 J.	 French,	 J.)	 concluding	 that	 she	 did	 not	 have	 standing	 to	

pursue	 a	 claim	 for	 visitation	 rights	 with	 her	 grandchild	 pursuant	 to	 the	

Grandparents	Visitation	Act	(GVA),	19-A	M.R.S.	§§	1801-1805	(2017),	and,	on	

that	basis,	dismissing	her	petition.		On	appeal,	Deborah	contends	that	the	court	

erred	 in	 its	 standing	 determination.	 	 Because	 Deborah	 failed	 to	 demonstrate	

standing	 to	 proceed	 either	 pursuant	 to	 the	 GVA	 or	 as	 a	 putative	 de	 facto	

parent—a	 claim	 that	 is	 suggested	 in	 some	 of	 Deborah’s	 filings	 and	 that	 she	

presses	on	appeal—we	affirm	the	judgment.	
                                                                                          2	

                                   I.		BACKGROUND	

       [¶2]		The	following	facts	are	drawn	from	the	procedural	record	and	the	

court’s	findings,	which	are	supported	by	the	record.		See	Philbrook	v.	Theriault,	

2008 ME 152,	¶	2,	957 A.2d 74.	

       [¶3]	 	 Deborah	 E.	 Lamkin	 is	 the	 mother	 of	 Corrie	 L.	 Lamkin	 and	 the	

grandmother	of	the	child	at	issue	here.		Corrie	gave	birth	to	the	child	in	2008.		

For	 the	 two	 years	 following	 the	 child’s	 birth,	 Corrie	 and	 her	 child	 lived	 with	

Deborah	 and	 Deborah’s	 husband	 until	 Corrie	 and	 the	 child	 moved	 into	 their	

own	 home.	 	 After	 Corrie	 and	 the	 child	 moved,	 Deborah	 had	 contact	 with	 the	

child	 “several	 days	 per	 week,”	 including	 “almost	 every	 weekend.”	 	 After	 the	

child	 entered	 daycare,	 Deborah	 cared	 for	 him	 two	 days	 per	 week.	 	 Once	 the	

child	started	school,	on	Wednesdays,	Deborah	met	him	when	he	got	off	the	bus,	

and	 he	 stayed	 for	 dinner	 at	 her	 house.	 	 That	 pattern	 continued	 until	

December	of	 2016,	 when	 Corrie	 became	 involved	 in	 a	 relationship	 with	 her	

current	boyfriend,	who	causes	Deborah	concern	because	he	is	a	registered	sex	

offender.	

       [¶4]	 	 On	 June	 2,	 2017,	 Deborah	 filed	 a	 petition,	 accompanied	 by	 an	

affidavit,	 see	 19-A	 M.R.S.	 §	 1803(2)(A),	 to	 “establish	 grandparent’s	 rights”	

pursuant	to	the	GVA,	seeking	“specific	rights	of	visitation,	contact,	etc.,	and/or	
                                                                                                           3	

.	.	.	primary	physical	residence”	of	the	child.1		In	addition	to	reciting	many	of	the	

facts	noted	above,	which	were	later	addressed	in	the	judgment,	Deborah	stated	

in	her	affidavit	that	in	February	of	2017,	Corrie	left	the	child	with	her	for	five	

days	while	Corrie	visited	Florida,	and	later	that	month,	both	Corrie	and	the	child	

stayed	at	Deborah’s	residence	for	three	weeks	after	Deborah’s	husband	died.		

Deborah	also	alleged	that	since	March	of	2017,	Corrie	has	prevented	her	from	

having	contact	with	the	child.		She	concluded	her	affidavit	as	follows:	

                 I	 feel	 that	 [the	 boyfriend]	 is	 not	 a	 good	 influence	 on	 my	
         daughter,	and	may	present	a	safety	hazard	for	[the	child].		I	feel	it	
         is	in	[the	child’s]	best	interest	to	have	specific	rights	of	contact	and	
         visitation	 with	 me,	 at	 specific	 times	 and	 dates,	 and/or	 for	 [the	
         child’s]	primary	physical	residence	to	be	with	me.	
	
         [¶5]		In	response,	Corrie	filed	a	motion	to	dismiss	for	lack	of	standing.		As	

allowed	by	statute,	see	19-A	M.R.S.	§	1803(2)(B),	Corrie	also	filed	an	affidavit	in	

which	she	stated,	among	other	things,	that	since	the	child	was	three	months	old,	

he	 has	 been	 consistently	 enrolled	 in	 daycare	 or	 afterschool	 care	 and	 that	

Deborah	has	never	provided	or	offered	to	provide	full-time	care	for	the	child;	




    1		 Deborah’s	 petition	 named	 Corrie	 and	 the	 person	 believed	 to	 be	 the	 child’s	 father	 as	 the	
respondents.		In	the	affidavit	filed	with	her	petition,	Deborah	stated	that	the	putative	father	did	not	
believe	that	the	child	was	his	and	has	had	little	or	no	contact	with	Corrie	or	the	child.		The	record	
does	not	indicate	that	the	putative	father	was	served,	and	he	has	not	participated	in	this	proceeding.		
Title	19-A	M.R.S.	§	1803(2)(A)	(2017)	requires	that	a	GVA	petition	and	accompanying	affidavits	need	
only	be	served	on	one	of	the	parents	or	legal	guardians	of	the	child.		Here,	Corrie	accepted	service	of	
the	petition,	which	allowed	the	matter	to	proceed.	
                                                                                                        4	

that	the	boyfriend’s	conviction	was	based	on	electronic	sexual	communications	

with	a	teenage	girl;	that	Corrie	has	attended	some	of	her	boyfriend’s	therapy	

sessions	so	she	could	learn	of	anything	needed	for	the	child’s	safety;	that	the	

boyfriend’s	probation	officer	has	approved	of	the	boyfriend’s	contact	with	the	

child;	that,	at	Corrie’s	request,	the	probation	officer	notified	the	Department	of	

Health	and	Human	Services	of	Corrie’s	relationship	with	the	boyfriend	“to	make	

sure	we	had	proper	approval	from	every	possible	angle	and	that	we	were	above	

board,”	and	that	the	Department	chose	not	to	investigate	or	become	involved	

in	the	matter;	that,	at	an	activity	the	child	regularly	attends,	Deborah	has	had	

contact	 with	 him	 against	 Corrie’s	 wishes;	 and	 that	 Deborah	 is	 attempting	 to	

control	Corrie’s	parenting	of	the	child,	which	Deborah	has	done	throughout	the	

child’s	life.	

       [¶6]		Two	days	after	Corrie	filed	her	motion	to	dismiss	Deborah’s	petition,	

the	 court	 granted	 the	 motion.	 	 The	 court’s	 order	 set	 out	 the	 factual	 findings	

described	 above.2	 	 The	 court	 then	 analyzed	 the	 information	 in	 the	 parties’	

affidavits	in	terms	of	the	legal	standards	governing	de	facto	parenthood	cases,	

see	19-A	M.R.S.	§	1891(2),	(3)	(2017),	and	found	that	Deborah	had	not	provided	



   2	 	 With	 respect	 to	the	 boyfriend,	the	 court	 found	that	Corrie	 has	 addressed	any	 concerns	 by—

among	 other	 things—maintaining	 continuous	 contact	 with	 the	 boyfriend’s	 probation	 officer	 and	
therapist,	and	by	complying	with	restrictions	they	imposed.	
                                                                                                                5	

“consistent	 caretaking”	 of	 the	 child;	 that	 Corrie	 had	 not	 “understood,	

acknowledged	or	accepted	that	or	behaved	as	though	[Deborah]	is	a	parent	of	

the	 child”;	 and	 that	 Deborah	 had	 not	 “accepted	 full	 and	 permanent	

responsibilities	as	a	parent	of	[the	child],”	id.	§	1891(3)(B)-(D).		On	that	basis,	

the	 court	 concluded	 that	 Deborah	 had	 not	 established	 standing	 because	 she	

failed	to	make	a	“prima	facie	showing	of	de	facto	parentage	as	required	.	.	.	under	

the	Grandparents	Visitation	Act”	to	proceed	on	her	petition.		(Italics	omitted.)	

        [¶7]		Deborah	filed	a	“Motion	to	Reconsider/or	for	Hearing”	in	which	she	

asserted	 that	 her	 relationship	 with	 the	 child	 rises	 to	 the	 level	 of	 a	 de	 facto	

parent	 and	 is	 “substantially	 greater	 than	 that	 of	 a	 normal	 and	 involved	

grandparent.”3		Deborah	also	filed	another	affidavit,	in	which	she	requested	that	

the	court	hold	an	evidentiary	hearing	where	she	would	present	the	testimony	



   3		As	another	ground	stated	in	the	motion	and	argued	on	appeal,	Deborah	contends	that	she	was	

not	 given	 the	 twenty-one	 days	 allowed	 by	 rule	 to	 respond	 to	 Corrie’s	 motion	 to	 dismiss.	 	 See	
M.R.	Civ.	P.	 7(c)(2).	 	 Even	 if	 the	 court	 acted	 on	 Corrie’s	 motion	 prematurely,	 that	 error	 is	 of	 no	
moment	because	the	court	issued	another	order	after	fully	considering	the	additional	argument	and	
factual	assertions	that	Deborah	submitted	in	her	motion	for	reconsideration.		If	anything,	that	process	
gave	Deborah	a	particular	advantage	because,	in	the	end,	she	was	able	to	respond	with	knowledge	of	
the	deficiencies	in	her	standing	presentation	that	the	court	described	in	its	initial	order.		See	M.R.	
Civ.	P.	61	(harmless	error	standard).	
   	
   In	 fact,	 the	 court	 acted	with	 commendable	 expediency	 in	acting	 on	 Corrie’s	 motion	 to	 dismiss.		
Because	of	the	disruptive	effect	of	a	third-party	proceeding	on	a	parent-child	relationship,	see,	e.g.,	
Rideout	v.	Riendeau,	2000 ME 198,	¶¶	29-32,	761 A.2d 291,	speedy	resolution	is	of	importance	to	the	
parties	and,	even	more	so,	to	the	child	who	may	be	affected	by	the	case.		Here,	the	court	acted	with	
dispatch	but	in	a	way	that	allowed	Deborah	to	be	fully	and	fairly	heard.	
                                                                                                               6	

of	 third-party	 witnesses	 “who	 would	 verify	 [her]	 role	 as	 a	 de	 facto	 parent	 to	

[the	child].”4		In	the	affidavit,	Deborah	stated,	among	other	things,	that	she	had	

encouraged	 Corrie	 to	 enroll	 the	 child	 in	 daycare	 so	 that	 Corrie	 would	 be	

financially	responsible	for	the	child	and	the	child	would	have	interaction	with	

others	of	his	age;	that	Corrie	“broke	off	communication”	between	Deborah	and	

the	child,	but	Deborah	continued	to	see	the	child	at	activities	where	Corrie	was	

also	 present	 and	 therefore	 knew	 that	 Deborah	 was	 present;	 that	 Corrie	

provided	 Deborah’s	 contact	 information	 to	 third	 parties	 to	 be	 used	 in	 an	

emergency;	and	that	Corrie	has	consulted	Deborah	on	parenting	issues.	

        [¶8]		The	court	denied	Deborah’s	motion,	concluding	that,	even	with	the	

additional	submissions,	see	supra	n.3,	she	had	not	demonstrated	standing	and	

that	 a	 hearing	 was	 unnecessary	 because	 the	 body	 of	 facts	 set	 forth	 in	 her	

various	affidavits	“fail	to	establish	the	elements	of	de	facto	parenthood	required	

under	 Maine	 law.”	 	 Deborah	 timely	 appealed	 to	 us.	 	 See	 14	M.R.S.	 §	 1901(1)	

(2017);	19-A	M.R.S.	§	104	(2017);	M.R.	App.	P.	2(b)(3)	(Tower	2016).5	




   4	 	 Elsewhere	 in	 the	 motion,	 and	 contrary	 to	 one	 form	 of	 relief	 she	 requested	 in	 her	 petition,	

Deborah	stated	that	she	was	not	seeking	primary	physical	residence	of	the	child	but	rather	specific	
rights	of	contact.	
   	
   5		The	restyled	Maine	Rules	of	Appellate	Procedure	 do	not	apply	because	this	appeal	was	filed	

before	September	1,	2017.		See	M.R.	App.	P.	1	(restyled	Rules).	
                                                                                                  7	

                                       II.		DISCUSSION	

	      [¶9]		Deborah	argues	on	appeal	that	the	court	erred	by	dismissing	her	

petition	 based	 on	 its	 determination	 that	 she	 failed	 to	 establish	 standing.		

Deborah’s	 petition	 stated	 that	 it	 was	 predicated	 on	 the	 GVA,	 but,	 as	 we	 have	

noted	 above,	 see	 supra	 ¶¶	 4,	 7,	 her	 submissions	 to	 the	 court	 also	 introduced	

concepts	that	are	specific	to	the	law	of	de	facto	parenthood.6		The	court	made	

its	 standing	 determination	 pursuant	 to	 the	 de	 facto	 parentage	 framework	

prescribed	in	the	Maine	Parentage	Act	(MPA),	see	19-A	M.R.S.	§	1891(3).		We	

conclude	that,	as	a	matter	of	law,	when	the	substance	of	Deborah’s	petition	is	

viewed	solely	as	one	to	establish	rights	pursuant	to	the	GVA	itself,	the	evidence	

in	the	record	is	insufficient	to	demonstrate	that	Deborah	has	standing.		Further,	

to	 the	 extent	 that	 Deborah’s	 claim	 is	 viewed	 as	 one	 to	 establish	 de	 facto	

parenthood,	she	has	not	demonstrated	standing	not	only	because—as	the	court	

concluded—the	 information	 in	 the	 record	 did	 not	 satisfy	 all	 of	 the	 statutory	

standing	 elements,	 but	 also	 because	 her	 failure	 to	 demonstrate	 standing	




   6		These	include	the	assertion	in	the	originating	petition	that	she	was	seeking	primary	physical	

residence	of	the	child—something	that	goes	well	beyond	“reasonable	rights	of	visitation	or	access”	
that	are	available	in	a	GVA	proceeding,	see	19-A	M.R.S.	§	1803	(2017)—and	explicit	statements	of	
de	facto	parenthood	in	later	submissions.	
                                                                                      8	

pursuant	 to	 the	 GVA	 necessarily	 means	 that	 she	 cannot	 meet	 the	 greater	

standing	requirements	governing	de	facto	parenthood	cases.	

	     [¶10]		We	examine	the	legal	aspects	of	a	court’s	standing	determination	

de	novo	 and	 review	 for	 clear	 error	 the	 factual	 findings	 underlying	 that	

determination.		See	19-A	M.R.S.	§§	1803(2),	1891(2);	Philbrook,	2008 ME 152,	

¶	21,	957 A.2d 74 (citing	Bissias	v.	Koulovatos,	2000 ME 189,	¶	6,	761 A.2d 47 

(stating	that	the	issue	of	standing	 presents	a	mixed	question	of	law	 and	fact,	

where	the	“underlying	historical	facts”	on	which	a	court	“based	its	finding	of	

standing	 are	 reviewed	 for	 clear	 error”	 and	 legal	 questions	 are	 reviewed	

de	novo));	see	also	Desmond	v.	Desmond,	2011 ME 57,	¶	5,	17 A.3d 1234 (stating	

that	where	“there	was	no	request	for	findings	following	the	court’s	entry	of	its	

judgment,	we	infer	any	findings	necessary	to	support	the	result	.	.	.	as	long	as	

those	findings	are	supported	by	the	record”	(citing	M.R.	Civ.	P.	52)).	

A.    Standing	Principles	in	GVA	and	De	Facto	Parenthood	Cases	

      [¶11]		In	its	judgment,	the	court	equated	the	standing	requirements	in	a	

GVA	 proceeding	 with	 those	 applicable	 to	 a	 de	 facto	 parenthood	 case.	 	 As	 we	

explain	below,	however,	there	can	be	 a	 material	difference	between	the	two.		

Accordingly,	 before	 addressing	 how	 those	 standards	 apply	 to	 Deborah’s	
                                                                                          9	

petition,	 we	 consider	 the	 relationship	 between	 the	 statutory	 principles	 of	

standing	in	GVA	and	de	facto	parenthood	proceedings.	

       [¶12]		A	third	party’s	action	to	establish	rights	regarding	someone	else’s	

child	 interferes	 with	 the	 parent’s	 fundamental	 right	 to	 raise	 that	 child	 and	

decide	with	whom,	and	under	what	circumstances,	the	child	may	have	contact.		

See	 Rideout	 v.	 Riendeau,	 2000 ME 198,	 ¶	 30,	 761 A.2d 291;	 see	 also	 Troxel	 v.	

Granville,	530 U.S. 57,	65	(2000)	(stating	that	“the	interest	of	parents	in	the	care,	

custody,	and	control	of	their	children—is	perhaps	the	oldest	of	the	fundamental	

liberty	interests”);	Curtis	v.	Medeiros,	2016 ME 180,	¶	13,	152 A.3d 605;	Eaton	

v.	Paradis,	2014 ME 61,	¶	8,	91 A.3d 590.		Consequently,	whether	a	grandparent	

seeks	to	establish	rights	of	contact	with	a	grandchild	pursuant	to	the	GVA,	or	a	

third	party—who	could	be	a	grandparent,	see,	e.g.,	Philbrook,	2008 ME 152,	¶	7,	

957 A.2d 74—seeks	 an	 adjudication	 of	 de	 facto	 parenthood,	 that	 petitioner	

must	prove	that	he	or	she	has	standing	to	proceed	to	a	plenary	hearing	on	the	

requested	 relief.	 	 This	 common	 requirement	 is	 well-established	 both	 in	 our	
                                                                                                        10	

decisional	authority7	and	in	statute,8	and	 constitutes	a	safeguard	designed	to	

prevent	 unjustified	 interference	 with	 the	 fundamental	 rights	 inherent	 in	 a	

parent-child	relationship,	while	also	allowing	an	adjudication	of	any	legitimate	

interests	 of	 third	 parties	 that	 would	 affect	 that	 relationship.	 	 See	 Eaton,	

2014 ME 61,	 ¶	 8,	 91 A.3d 590  (discussing	 the	 purpose	 of	 the	 standing	

requirement	in	 de	facto	parenthood	cases);	Rideout,	 2000 ME 198,	¶¶	30-32,	

761 A.2d 291  (discussing	 the	 purpose	 of	 the	 standing	 requirement	 in	 GVA	

cases).		We	review	in	turn	the	elements	of	standing	necessary	to	proceed	to	a	

plenary	hearing	in	de	facto	parenthood	and	GVA	cases.	

        [¶13]		To	establish	standing	to	proceed	in	a	de	facto	parenthood	case,	the	

petitioner	must	prove,	by	a	preponderance	of	the	evidence,	see	Davis	v.	McGuire,	

2018 ME 72,	 ¶¶	 19,	 26,	 ---	 A.3d	 ---,	 the	 same	 elements	 that	 the	 petitioner	

ultimately	would	be	required	to	prove	 by	clear	 and	convincing	evidence	 at	 a	




   7		Compare	Dorr	v.	Woodard,	2016 ME 79,	¶	14,	140 A.3d 467 (stating	that	pursuant	to	statute	in	a	

GVA	case,	standing	must	be	satisfied	“before	litigation	may	commence”),	and	Robichaud	v.	Pariseau,	
2003 ME 54,	 ¶	 8,	 820 A.2d 1212  (characterizing	 the	 GVA	 standing	 requirement	 as	 “the	 first	
safeguard”	 against	 unduly	 burdening	 parents’	 fundamental	 rights),	 with	 Philbrook	 v.	 Theriault,	
2008 ME 152,	¶	19,	957 A.2d 74 (stating	that	on	a	petition	for	de	facto	parenthood,	the	petitioner	
must	satisfy	the	standing	requirement	“before	a	parent	can	be	required	to	fully	litigate	the	issue”),	
and	Davis	v.	Anderson,	2008 ME 125,	¶	17,	953 A.2d 1166 (same).	
   	
   8	 	 Compare	 19-A	 M.R.S.	 §	 1803(1),	 (2)	 (GVA),	 with	 19-A	 M.R.S.	 §	 1891(2)	 (2017)	 (de	 facto	

parentage).	
                                                                                                           11	

plenary	 hearing	 for	 a	 determination	 of	 de	 facto	 parenthood	 status,	 see	

19-A	M.R.S.	§	1891(2)(C),	(3).		Those	elements	comprise	the	following:	

        A.	The	person	has	resided	with	the	child	for	a	significant	period	of	
        time;	
        	
        B.	The	person	has	engaged	in	consistent	caretaking	of	the	child;	
        	
        C.	 A	 bonded	 and	 dependent	 relationship	 has	 been	 established	
        between	the	child	and	the	person,	the	relationship	was	fostered	or	
        supported	by	another	parent	of	the	child	and	the	person	and	the	
        other	parent	have	understood,	acknowledged	or	accepted	that	or	
        behaved	as	though	the	person	is	a	parent	of	the	child;		
        	
        D.	The	person	has	accepted	full	and	permanent	responsibilities	as	
        a	parent	of	the	child	without	expectation	of	financial	compensation;	
        and	
	
        E.	The	continuing	relationship	between	the	person	and	the	child	is	
        in	the	best	interest	of	the	child.	
        	
Id.	 §	 1891(3).	 	 These	 are	 the	 features	 that,	 when	 viewed	 collectively,	 the	

Legislature	has	determined	to	constitute	the	essence	of	a	de	facto	parent-child	

relationship—namely,	 that	 the	 putative	 de	 facto	 parent	 “has	 fully	 and	

completely	undertaken	a	permanent,	unequivocal,	committed	and	responsible	

parental	role	in	the	child’s	life.”9		Id.	



   9	 	 In	 a	 recent	 opinion,	 we	 noted	 the	 differences	 between	 the	 elements	 of	 de	 facto	 parentage	

articulated	in	19-A	M.R.S.	§	1891	(2017)	and	in	our	case	law	that	predated	the	enactment	of	that	
statute.		See	Davis	v.	McGuire,	2018 ME 72,	¶	15	n.7,	---	A.3d	---.		In	this	case,	as	was	true	in	Davis,	we	
need	not	determine	whether	those	statutory	elements	are	a	constitutionally	sufficient	basis	for	the	
                                                                                                        12	

        [¶14]		In	contrast	to	the	standing	requirement	in	a	de	facto	parenthood	

case,	a	grandparent	who	brings	a	claim	pursuant	to	the	GVA	must	demonstrate	

standing	 by	 showing	 either	 a	 “sufficient	 existing	 relationship”	 with	 the	

grandchild,	or	a	“sufficient	effort	to	establish”	a	sufficient	existing	relationship	

with	 the	 grandchild.	 	 19-A	 M.R.S.	 §	 1803(1)(B),	 (C).10	 	 The	 first	 of	 these	 two	

formulations,	set	out	in	section	1803(1)(B),	is	at	issue	here.		We	have	held	that	

the	 “substantial	 relationship”	 criterion	 set	 out	 in	 section	 1803(1)(B)	 can	 be	

applied	constitutionally	only	when	“the	most	urgent	reasons”	are	present	as	the	

compelling	 state	 interest	 that	 is	 constitutionally	 required	 to	 justify	

governmental	interference	with	the	“natural	right	of	a	parent	to	the	care	and	

control	of	a	child.”		Rideout,	2000 ME 198,	¶	24,	761 A.2d 291 (quotation	marks	

omitted);	see	also	Robichaud	v.	Pariseau,	2003 ME 54,	¶	8,	820 A.2d 1212.	


state	to	interfere	with	the	parental	rights	of	Corrie—a	fit	parent—because	Deborah	has	not	satisfied	
even	the	statutory	elements	of	standing	to	pursue	a	de	facto	parenthood	claim.	
   	
   10		Although	not	applicable	in	this	case,	section	1803(1)	continues	to	state	that	a	grandparent	also	

may	acquire	visitation	rights	with	a	grandchild	in	a	third	situation,	namely,	when	at	least	one	of	the	
child’s	parents	or	legal	guardians	has	died.		19-A	M.R.S.	§	1803(1)(A).		We	have	held,	however,	that	
the	death	of	one	parent	is	not	a	sufficiently	compelling	basis	for	a	court	to	interfere	with	the	surviving	
parent’s	rights	to	the	child.		Conlogue	v.	Conlogue,	2006 ME 12,	¶¶	18,	22,	890 A.2d 691.	
   	
   We	also	note	that	if	a	grandparent	meets	the	standing	prerequisite	pursuant	to	the	GVA,	then	at	
the	 resulting	 plenary	 hearing	 a	 court	 will	 be	 called	 upon	 to	 determine	 if	 the	 grandparent’s	
“reasonable	rights	of	visitation	or	access”	to	the	child	is	in	the	child’s	best	interest	and	whether	any	
visitation	or	access	would	not	“significantly	interfere	with	any	parent-child	relationship	or	with	the	
parent’s	rightful	authority	over	the	child.”		19-A	M.R.S.	§	1803(3).		This	means	that,	unlike	in	a	de	facto	
parenthood	case,	there	is	a	lack	of	symmetry	between	the	elements	of	standing	to	proceed	with	a	
GVA	petition	and	the	elements	of	proof	at	a	plenary	hearing.		Compare	19-A	M.R.S.	§	1803(1),	(3),	
with	id.	§	1891(2),	(3).	
                                                                                      13	

      [¶15]		In	a	GVA	case,	the	“urgent	reason”	that	must	be	present	to	establish	

standing	 includes	 a	 situation	 where	 “a	 grandparent	 who	 has	 functioned	 as	 a	

parent	to	the	child	seeks	continued	contact	with	that	child”—in	other	words,	

“[w]hen	a	grandparent	has	been	the	primary	caregiver	and	custodian	for	a	child	

over	 a	 significant	 period	 of	 time.”	 	 Rideout,	 2000 ME 198,	 ¶¶	 25,	 27,	

761 A.2d 291  (quotation	 marks	 omitted);	 see	 also	 Conlogue	 v.	 Conlogue,	

2006 ME 12,	¶	10,	890 A.2d 691;	Robichaud,	2003 ME 54,	¶	10,	820 A.2d 1212 

(stating	 that	 “Rideout’s	 ‘urgent	 reasons’	 standard	 presupposes	 extraordinary	

contact	between	a	grandparent	and	grandchildren	to	satisfy	the	constitutional	

requirement	 of	 a	 compelling	 state	 interest	 to	 interfere	 with	 parents’	 right	 to	

care	 for	 and	 control	 their	 children”).    Conversely,	 where	 a	 grandparent’s	

contact	with	the	grandchild	is	not	extraordinary	but	rather	is	“intermittent,”	the	

grandparent	does	not	have	standing	to	proceed	with	a	GVA	petition.		Robichaud,	

2003 ME 54,	¶	10,	820 A.2d 1212;	see	also	19-A	M.R.S.	§	1803(1).	

      [¶16]		We	have	not,	however,	restricted	the	“urgent	reasons”	necessary	

to	 satisfy	 standing	 in	 a	 GVA	 case	 to	 the	 circumstance	 described	 in	 Rideout,	

where	 the	 petitioning	 grandparent	 had	 what	 amounted	 to	 a	 de	 facto	 parent	

relationship	 with	 the	 grandchild.	 	 Rideout,	 2000 ME 198,	 ¶¶	 4-5,	 24-26,	

761 A.2d 291.	 	 Rather,	 such	 a	 relationship	 is	 “[o]ne	 such	 urgent	 reason”	 that	
                                                                                                    14	

warranted	protection	for	the	grandchildren’s	benefit.		Conlogue,	2006 ME 12,	

¶	10,	 890 A.2d 691  (emphasis	 added);	 see	 also	 Dorr	 v.	 Woodard,	

2016 ME 79,	 	¶	17,	 140 A.3d 467  (“To	 date,	 the	 only	 ‘urgent	 reason’	 that	 we	

have	 articulated	 for	 the	 intrusion	 upon	 a	 fit	 parent’s	 rights	 and	 grant	 of	

court-ordered	 visitation	 is	 the	 child’s	 need	 for	 continued	 contact	 with	 a	

grandparent	who	has	been	a	primary	caregiver	and	custodian	for	a	significant	

part	of	the	child’s	life.”);	Davis	v.	Anderson,	2008 ME 125,	¶	15,	953 A.2d 1166 

(stating	that	“urgent	reasons	exist	when	grandparents	have	acted	as	de	facto	

parents.		No	other	urgent	reasons	have	yet	been	identified.”	(citation	omitted)).	

       [¶17]	 	 Therefore,	 in	 an	 action	 brought	 under	 the	 GVA,	 when	 a	

grandparent	 attempts	 to	 establish	 standing	 to	 pursue	 a	 claim	 for	 rights	 of	

visitation	 with	 or	 access	 to	 the	 child	 through	 evidence	 of	 a	 de	 facto	 parent	

relationship,	then—contrary	to	the	court’s	reasoning	here—that	standing	will	

rest	not	on	the	proof	that	would	be	required	in	a	de	facto	parenthood	case	itself,	

but	rather	on	proof	of	standing	as	prescribed	in	the	GVA,	namely,	the	existence	

of	a	“sufficient	existing	relationship”	that	rises	to	the	level	of	an	“urgent	reason”	

as	we	have	explained	that	principle.11		If,	however,	a	petitioner	who	happens	to	


   11		Whatever	may	be	the	“urgent	reason”	that	is	essential	to	satisfy	standing,	it	is	determined	by	

looking	to	the	child’s	needs,	not	those	of	a	petitioner.		See	Dorr,	2016 ME 79,	¶	17,	140 A.3d 467;	see	
also	Rideout,	2000 ME 198,	¶	26,	761 A.2d 291 (“The	cessation	of	contact	with	a	grandparent	whom	
                                                                                                         15	

be	 a	 grandparent	 seeks	 to	 be	 adjudicated	 as	 a	 de	 facto	 parent,	 then	 the	

petitioner	will	be	required	to	prove	standing	pursuant	to	de	facto	parenthood	

principles.	

        [¶18]		While	the	differences	between	the	standing	requirements	in	GVA	

and	 de	 facto	 parenthood	 proceedings	 are	 now	 a	 function	 of	 statute,	 we	

previously	 described	 the	 reason	 why	 those	 differences	 exist.	 	 In	 a	 GVA	

proceeding,	a	court	may	award	the	limited	rights	of	visitation	or	access,	but	only	

to	 the	 extent	 that	 the	 award	 does	 not	 “significantly	 interfere	 with	 any	

parent-child	relationship	or	with	the	parent’s	rightful	authority	over	the	child.”		



the	 child	 views	 as	 a	 parent	 may	 have	 a	 dramatic,	 and	 even	 traumatic,	 effect	 upon	 the	 child’s	
well-being.”	(emphasis	added)).		We	have	made	clear,	however,	that	while	the	focus	of	the	analysis	is	
on	 the	 child,	 the	 child’s	 best	 interest—by	 itself—is	 not	 a	 sufficiently	 urgent	 reason	 that	
constitutionally	satisfies	the	GVA	standing	requirement.		See	Dorr,	2016 ME 79,	¶	17,	140 A.3d 467;	
Davis,	2008 ME 125,	 ¶	 13,	 953 A.2d 1166;	 Conlogue,	 2006 ME 12,	 ¶	 17,	 890 A.2d 691;	 Rideout,	
2000 ME 198,	¶	12,	761 A.2d 291.	
   	
         Further,	although	we	have	left	open	the	prospect	that	a	grandparent	may	establish	standing	
to	pursue	visitation	rights	pursuant	to	the	GVA	with	proof	of	some	“urgent	reason”	other	than	de	facto	
parenthood,	our	discussions	make	clear	that	any	such	opening	is	narrow.		See,	e.g.,	Dorr,	2016 ME 79,	
¶¶	16-17,	140 A.3d 467.		We	have	cautioned	that	
         	
         it	 will	 be	 difficult	 for	 a	 grandparent	 to	 demonstrate	 a	 compelling	 state	 interest	
         sufficient	to	infringe	on	a	fit	parent’s	fundamental	right	when	there	is	no	threat	of	
         harm	to	the	child.	
         	
         .	.	.	.	
                   	
         Ultimately,	 the	 relationship	 that	 a	 grandparent	 has	 with	 his	 or	 her	 grandchild	 is	 a	
         decision	 to	 be	 made	 by	 a	 fit	 parent,	 not	 the	 courts,	 unless	 the	 record	 presents	 a	
         compelling	reason	for	the	State	to	intervene.	
                   	
   Id.	¶¶	16,	28.	
                                                                                          16	

19-A	M.R.S.	§	1803(3).		This	contrasts	with	de	facto	parenthood	proceedings,	as	

well	as	child	protection	and	guardianship	cases,	where	there	is	the	prospect	of	

a	 much	 more	 profound	 disruption	 of	 a	 parent’s	 relationship	 with	 his	 or	 her	

child	 because	 the	 full	 panoply	 of	 parental	 rights	 and	 responsibilities	 can	 be	

awarded	to	third	persons,	thereby	requiring	a	stronger	justification	to	allow	the	

case	 to	 progress	 to	 a	 plenary	 hearing.	 	 See	 Pitts	 v.	 Moore,	 2014 ME 59,	 ¶	 16,	

90 A.3d 1169  (quoting	 19-A	 M.R.S.	 §	 1803(3)).	 	 Therefore,	 not	 only	 do	 the	

elemental	standing	requirements	differ	in	the	two	types	of	proceedings,	but	the	

overall	principle	and	nature	of	standing	in	a	de	facto	parenthood	case	must	be	

seen	conceptually	as	more	substantial	than	in	GVA	cases	in	order	to	justify	the	

deeper	 level	 of	 governmental	 intrusion	 into	 a	 parent’s	 constitutionally	

protected	interests.	

	      [¶19]	 	 Against	 this	 legal	 backdrop,	 we	 now	 consider	 the	 sufficiency	 of	

evidence	of	Deborah’s	standing	to	pursue	rights	pursuant	to	the	GVA	and	as	a	

de	facto	parent.	

B.     Sufficiency	of	Evidence	of	Deborah’s	Standing	

       [¶20]		As	we	have	noted,	Deborah	commenced	this	action	pursuant	to	the	

GVA	but	also	raised	the	specter	of	de	facto	parenthood,	and	the	court’s	analysis	

centered	on	the	standing	requirements	imposed	in	a	de	facto	parenthood	case.		
                                                                                         17	

Therefore,	we	review	Deborah’s	petition	both	as	a	claim	pursuant	to	the	GVA	

and	one	seeking	de	facto	parenthood.		We	first	conclude	that	Deborah	has	not	

established,	 as	 a	 matter	 of	 law,	 that	 she	 has	 standing	 to	 pursue	 a	 GVA	 claim.		

And	 beyond	 that,	 she	 has	 failed	 to	 demonstrate	 standing	 for	 a	 de	 facto	

parenthood	 claim	 both	 because,	 as	 the	 court	 correctly	 concluded,	 the	 record	

does	 not	satisfy	all	of	the	statutory	 elements,	and	 also	because	her	failure	to	

meet	the	lower	threshold	of	GVA	standing	necessarily	means	that	she	cannot	

meet	the	greater	standard	imposed	in	de	facto	parenthood	claims.		We	address	

Deborah’s	claim	of	standing	in	both	contexts.	

       [¶21]	 	 Preliminarily,	 we	 note	 that	 in	 its	 order,	 the	 court	 examined	

Deborah’s	factual	assertions	that	were	most	supportive	of	her	claim.		With	one	

exception	relating	to	Corrie’s	boyfriend,	discussed	infra	¶	24,	the	court	did	so	

by	accepting	those	assertions	as	true,	which	is	an	evidentiary	standard	that	was	

more	 generous	 than	 that	 to	 which	 Deborah	 was	 actually	 entitled.	 	 The	 GVA	

specifically	provides	that	the	court	shall	make	its	standing	determination	based	

on	 facts	 found	 by	 the	 court.	 	 See	 19-A	 M.R.S.	 §	1803(2)(C)	 (“The	 court	 shall	

determine	on	the	basis	of	the	petition	and	the	affidavit	whether	it	is	more	likely	

than	 not	 that	 there	 is	 a	 sufficient	 existing	 relationship	 or,	 if	 a	 sufficient	

relationship	 does	 not	 exist,	 that	 a	 sufficient	 effort	 to	 establish	 one	 has	 been	
                                                                                       18	

made.”	(emphasis	added)).		Similarly,	as	we	stated	in	an	opinion	published	after	

the	court	issued	its	judgment,	when	attempting	to	demonstrate	standing	in	a	de	

facto	parenthood	case,	the	petitioner	is	subject	to	a	burden	of	persuasion	and	

not	merely	one	of	production.		See	Davis,	2018 ME 72,	¶¶	19,	25-26,	---	A.3d	---.		

Even	when	the	record	is	viewed	as	the	court	did,	Deborah	has	not	demonstrated	

standing	 to	 become	 entitled	 to	 a	 plenary	 hearing	 for	 GVA	 rights	 or	 de	 facto	

parenthood,	which	we	address	in	turn.	

      1.     GVA	Standing	

      [¶22]		In	her	submissions,	Deborah	stated	that	Corrie	and	the	child	lived	

at	Deborah’s	residence	until	the	child	turned	two	years	old,	which	was	at	the	

end	of	2010.		Corrie	and	the	child	then	moved	into	a	separate	residence.		From	

that	time	until	Corrie	chose	to	limit	Deborah’s	contact	with	the	child	starting	

approximately	 in	 March	 of	 2017,	 Deborah’s	 contact	 with	 the	 child	 largely	

occurred	 one	 day	 per	 week	 after	 school	 and	 during	 most	 weekends,	 and	 by	

means	of	electronic	communication,	except	for	a	unique	circumstance	in	early	

2017,	shortly	after	Deborah’s	husband	died,	when	Corrie	and	the	child	stayed	

at	 Deborah’s	 residence	 for	 approximately	 three	 weeks.	 	 Notably,	 as	 Deborah	

acknowledged	in	her	affidavits,	she	provided	limited	care	for	the	child,	and	the	

child	 remained	 enrolled	 in	 daycare	 and,	 later,	 in	 afterschool	 care.	 	 In	 short,	
                                                                                      19	

although	Deborah’s	contact	with	the	child	was	on	a	somewhat	predictable	basis,	

that	 contact	 was	 nonetheless	 intermittent.	 	 As	 we	 have	 held,	 intermittent	

contact	with	a	child	is	not	an	urgent	reason	that	would	allow	a	court	to	grant	

visitation	 rights	 to	 a	 grandparent.	 	 See	 Robichaud,	 2003 ME 54,	 ¶	 10,	

820 A.2d 1212.	

      [¶23]	 	 In	 addition	 to	 the	 contact	 Deborah	 described,	 she	 asserted	 that	

Corrie	 had	 listed	 Deborah	 as	 the	 child’s	 emergency	 contact	 and	 that	 Corrie	

consulted	with	her	about	parenting	issues.		These	extrinsic	forms	of	Deborah’s	

involvement	 in	 the	 child’s	 life	 are	 typical	 of	 a	 grandparent’s	 support	 for	 a	

grandchild	and	cannot	be	seen	to	rise	to	the	level	of	urgency	necessary	to	allow	

the	 court	 to	 consider	 intruding	 into	 Corrie’s	 constitutionally	 protected	

relationship	with	the	child.		See,	e.g.,	Katon	v.	Brandi	M.,	2011 ME 131,	¶¶	2-3,	

32 A.3d 1047 (affirming	the	dismissal	of	a	GVA	petition	for	lack	of	standing	on	

the	 basis	 that	 the	 contact	 averred	 was	 “typical	 for	 a	 grandparent	 and	 not	

extraordinary”).	

      [¶24]		As	noted	above,	the	one	contested	aspect	of	the	evidence	where	

the	court	did	make	findings	relates	to	Corrie’s	boyfriend,	who	is	a	convicted	sex	

offender.		In	her	affidavit,	Deborah	expressed	concern	about	the	child’s	safety	

in	 his	 presence.	 	 In	 a	 responsive	 affidavit,	 however,	 Corrie	 provided	 detailed	
                                                                                                20	

information	 about	 her	 interaction	 with	 the	 boyfriend’s	 probation	 officer	 and	

therapist	to	determine	if	the	child	was	at	risk,	the	probation	officer’s	approval	

of	 contact	 between	 the	 boyfriend	 and	 the	 child,	 and	 the	 probation	 officer’s	

contact	with	the	Department	of	Health	and	Human	Services	at	her	request	so	

that	 that	 agency	 is	 fully	 aware	 of	 the	 child’s	 circumstances.	 	 Based	 on	 the	

information	provided	in	these	competing	affidavits,	the	court	found	that	Corrie	

had	addressed	Deborah’s	concerns.		The	court	was	entitled	to	make	findings	of	

this	type,	and	the	finding	is	supported	by	the	evidence.		See	Philbrook,	2008 ME
152,	¶	21,	957 A.2d 74.		In	one	of	her	affidavits,	Deborah	expressly	asserted	that	

the	 presence	 of	 the	 boyfriend	 in	 the	 child’s	 life	 was	 one	 of	 the	 two	 specific	

circumstances	that,	she	claimed,	entitled	her	to	rights	to	the	child	even	over	the	

mother’s	 objection.12	 	 Pursuant	 to	 the	 court’s	 findings,	 her	 concern	 is	 not	

substantiated	and	cannot	rise	to	the	level	of	an	urgent	reason.	

       [¶25]		For	purposes	of	the	GVA	standing	analysis,	Deborah	therefore	has	

not	 demonstrated	 the	 existence	 of	 a	 substantial	 existing	 relationship	 that	

constitutes	an	“urgent	reason,”	as	we	have	explained	that	concept,	see,	e.g.,	Dorr,	




   12		The	second	circumstance	as	alleged	by	Deborah	was	the	interruption	of	her	contact	with	the	

grandchild,	which,	as	we	discuss	in	the	text,	was	not	of	a	magnitude	that	would	support	creation	of	
rights	pursuant	to	the	GVA.		See	supra	¶¶	4,	22-23.	
                                                                                        21	

2016 ME 79,	 ¶¶	 16-17,	 140 A.3d 467,	 necessary	 to	 justify	 governmental	

intrusion	in	Corrie’s	relationship	with	her	child.	

       2.     De	Facto	Parenthood	Standing	

       [¶26]	 	 When	 Deborah’s	 petition	 is	 seen	 as	 seeking	 an	 adjudication	 of	

de	facto	parenthood,	the	court	correctly	concluded	that	her	relationship	with	

the	 child	 fell	 materially	 short	 of	 the	 exacting	 standards	 necessary	 for	 a	 third	

person	 to	 be	 determined	 as	 a	 child’s	 parent.	 	 Our	 review	 of	 the	 record	

developed	 by	 the	 parties	 does	 not	 reveal	 triable	 contentions	 that	 Deborah	

engaged	 in	 consistent	 caretaking	 of	 the	 child,	 that	 Corrie	 accepted	 or	

acknowledged	Deborah	 as	a	co-parent	of	the	child,	or	that	Deborah	accepted	

“full	 and	 permanent	 responsibilities”	 as	 the	 child’s	 parent.	 	 See	 19-A	 M.R.S.	

§	1891(3)(B)-(D).	 	 These	 are	 requisite	 elements	 of	 a	 claim	 to	 become	 a	

judicially	 recognized	 de	 facto	 parent	 and	 are	 therefore	 also	 elements	 of	

standing	necessary	to	pursue	that	claim.		See	id.	§	1891(2)(C).		Because	Deborah	

failed	 to	 present	 evidence	 of	 these	 elements—much	 less	 establish	 them	 by	 a	

preponderance	of	the	evidence,	see	Davis,	2018 ME 72,	¶¶	19,	25-26,	---	A.3d	---	

—she	has	not	demonstrated	standing	to	proceed	to	a	plenary	hearing.			

       [¶27]	 	 Further,	 by	 logical	 force,	 because	 Deborah	 has	 not	 satisfied	 the	

standing	 requirements	 for	 her	 GVA	 petition	 to	 obtain	 the	 less-intrusive	
                                                                                   22	

visitation	and	access	rights	to	the	child	over	a	fit	parent’s	objection,	Deborah	

cannot	satisfy	the	more	rigorous	standing	requirement	imposed	by	the	MPA—

namely,	 that	 she	 has	 “fully	 and	 completely	 undertaken	 a	 permanent,	

unequivocal,	 committed	 and	 responsible	 parental	 role	 in	 the	 child’s	 life”—to	

warrant	intrusion	in	Corrie’s	fundamental	right	to	parent	and	raise	her	child.		

See	19-A	M.R.S.	§	1891(3).	

                                    III.		CONCLUSION	

      [¶28]	 	 Because	 Deborah	 did	 not	 establish	 standing	 to	 proceed	 to	 a	

plenary	 hearing	 on	 her	 petition	 pursuant	 to	 the	 GVA	 or	 the	 more	 stringent	

statutory	requirements	of	a	de	facto	parenthood	claim,	we	affirm	the	judgment	

dismissing	her	petition.	

	     The	entry	is:	

                   Judgment	affirmed.			
                   	
                          	      	       	       	     		

                                          	
JABAR,	J.,	dissenting.		
	
	    [¶29]		I	respectfully	dissent	because	the	trial	court	used	the	wrong	legal	

standard	 to	 determine	 whether	 Deborah	 established	 standing	 under	 the	

Grandparents	Visitation	Act	(GVA),	19-A	M.R.S.	§§	1801-1805	(2017).		The	trial	

court’s	 decision	 hinged	 upon	 whether	 Deborah	 established	 standing	 as	 a	
                                                                                         23	

de	facto	parent	to	the	child.		This	is	not	the	proper	test	to	be	applied	by	the	trial	

court	 in	 order	 to	 determine	 standing	 in	 a	 GVA	 case.	 	 Because	 it	 was	 the	 trial	

court	that	mistakenly	introduced	the	issue	of	de	facto	parenthood,	our	review	

must	focus	on	whether	Deborah	has	established	standing	pursuant	to	the	GVA	

and	not	pursuant	to	the	principles	of	de	facto	parenthood.	

A.	    The	Trial	Court’s	Application	of	the	Wrong	Standard

	      [¶30]		Although	Deborah’s	cause	of	action	was	for	contact	pursuant	to	the	

GVA,	the	Court’s	opinion	repeatedly	refers	to	Deborah’s	attempts	to	establish	

standing	by	proving	that	she	was	a	de	facto	parent.		Court’s	Opinion	¶¶	1,	4,	7,	

9,	20.		For	example,	the	Court	refers	to	Deborah	as	“a	putative	de	facto	parent”	

to	 the	 child,	 states	 that	 Deborah’s	 “submissions	 to	 the	 court	 .	 .	 .	 introduced	

concepts	that	are	specific	to	the	law	of	de	facto	parenthood,”	and	asserts	that	

even	though	“Deborah	commenced	this	action	pursuant	to	the	GVA,”	she	“raised	

the	specter	of	de	facto	parenthood.”		Court’s	Opinion	¶¶	1,	9,	20.		The	Court	also	

references	 the	 language	 at	 the	 very	 end	 of	 Deborah’s	 petition—that	 she	 was	

seeking	 “primary	 physical	 residence”	 of	 the	 child—as	 support	 that	 she	 was	

seeking	a	de	facto	parenthood	adjudication,	and	yet	in	footnote	four,	the	Court	

acknowledges	that	Deborah	was	not	seeking	primary	physical	residence	of	the	

child.		Court’s	Opinion	¶¶	4,	7	n.4.	
                                                                                     24	

      [¶31]	 	 The	 record,	 however,	 does	 not	 support	 these	 assertions	 by	 the	

Court.		Because	a	trial	court’s	decision	on	standing	is	based	on	the	pleadings	

without	 a	 hearing,	 see	 19-A	 M.R.S.	 §	 1803(2)(C)	 (2017),	 we	 must	 look	 to	 the	

documents	 that	 were	 presented	 to	 the	 trial	 court	 prior	 to	 its	 decision.	 	 In	

Deborah’s	 petition	 for	 contact	 pursuant	 to	 the	 GVA	 and	 her	 accompanying	

affidavit,	there	is	no	reference	whatsoever	to	the	term	de	facto	parentage	or	the	

Maine	Parentage	Act.		See	19-A	M.R.S.	§	1891	(2017).		In	response	to	Deborah’s	

GVA	petition,	Corrie	filed	a	motion	to	dismiss	with	an	accompanying	affidavit.		

In	this	responsive	pleading,	which	incorporated	a	memorandum	of	law,	there	

is	also	no	reference	to	the	term	de	facto	parentage.		The	memorandum	of	law	

cites	 and	 analogizes	 to	 our	 case	 Robichaud	 v.	 Pariseau,	 2003 ME 54,	

820 A.2d 1212,	which	is	 a	 GVA	case	that	does	 not	involve	de	facto	parentage	

issues.	

	     [¶32]		Without	any	further	documents	presented	to	the	court	by	Deborah	

or	 Corrie,	 the	 trial	 court	 for	 the	 first	 time	 mistakenly	 referenced	 de	 facto	

parentage	 when	 it	 concluded	 that	 Deborah	 had	 failed	 to	 make	 a	 prima	 facie	

showing	that	she	was	a	de	facto	parent	to	the	child	and	that	she	therefore	lacked	

standing	to	proceed.		In	its	order	dismissing	Deborah’s	petition	for	visitation,	

the	trial	court	concluded	that	
                                                                                     25	

      Petitioner	has	not	shown	de	facto	parent	status,	and	thus	cannot	
      constitutionally	 pursue	 visitation	 rights	 under	 the	 Grandparents	
      Visitation	Act.	
	
            Accordingly	.	.	.	the	court	declines	to	find	that	she	has	made	a	
      prima	 facie	 showing	 of	 de	 facto	 parentage	 as	 required	 for	 her	 to	
      establish	standing	under	the	Grandparents	Visitation	Act.	
	
	     [¶33]	 	 In	 response	 to	 the	 court’s	 order,	 Deborah	 filed	 a	 motion	 for	

reconsideration	and	requested	an	alteration	of	the	court’s	decision,	and	it	was	

at	that	point,	for	the	first	time,	that	Deborah	referred	to	de	facto	parentage	and	

the	legal	precedents	cited	by	the	trial	court	in	its	order.		It	is	obvious	that	she	

was	 trying	 to	 bring	 the	 facts	 of	 her	 case	 under	 the	 umbrella	 of	 de	 facto	

parentage	as	a	result	of	the	trial	court’s	improper	application	of	that	standard.		

It	is	wholly	inaccurate	to	imply,	in	any	way,	that	Deborah’s	case	strategy	was	

the	reason	the	trial	court	incorrectly	applied	the	de	facto	parentage	standard	to	

determine	whether	Deborah	had	standing	to	proceed.		Of	its	own	volition,	the	

trial	court	steered	this	case	onto	a	side	track	dealing	with	de	facto	parentage	

where	it	did	not	belong;	it	is	a	mistake	for	us	to	continue	down	that	track.	

      [¶34]		Although	Deborah’s	post-judgment	motion	filed	in	the	trial	court	

and	her	brief	on	appeal	construe	her	arguments	in	terms	of	de	facto	parentage,	

that	 legal	 strategy	 is	 the	 logical	 outgrowth	 of	 the	 trial	 court’s	 erroneous	

application	 of	 the	 de	 facto	 parentage	 framework	 to	 Deborah’s	 initial	 GVA	
                                                                                                           26	

petition.	 	 I	 must	 reiterate	 that	 upon	 the	 GVA	 petition	 and	 the	 responsive	

pleading,	neither	Corrie	nor	Deborah	ever	mentioned	de	facto	parentage,	and	it	

is	 entirely	 unnecessary	 for	 this	 Court,	 upon	 appellate	 review,	 to	 consider	

Deborah’s	arguments	regarding	de	facto	parentage—which	she	advanced	only	

after	 the	 court	 improperly	 introduced	 this	 concept	 into	 the	 case—as	 the	

precursor	to	her	GVA	petition.	

	         [¶35]		In	the	end,	it	should	not	make	any	difference	who	raised	the	issue	

of	de	facto	parentage—the	trial	court	used	the	wrong	legal	standard	when	it	

failed	to	assess	standing	in	this	case	pursuant	to	a	GVA	analysis.		Because	this	

is	a	GVA	case,	and	not	a	de	facto	parenthood	case,	the	statutory	requirements	

for	standing	pursuant	to	the	GVA	should	be	the	only	issue	that	we	consider	in	

our	review.	

B.	       The	Proper	Standard	and	its	Application	to	this	Case		

	         [¶36]		In	1991,	the	Legislature	first	enacted	the	Grandparents	Visitation	

Act.13	 	 See	 P.L.	 1991,	 ch.	 414	 (effective	 Oct.	 9,	 1991)	 (codified	 at	 19	 M.R.S.A.	




    13		 In	 enacting	 the	 GVA,	 the	 Legislature	 demonstrated	 its	 belief	 that	 the	 maintenance	 of	 the	
relationship	between	the	grandparent	and	the	grandchild	is	in	the	best	interest	of	the	child	in	certain	
cases,	and	that	that	relationship	is	something	of	value	from	the	child’s	perspective.		See	L.D.	1307,	
Statement	of	Fact	(115th	Legis.	1991)	(“All	children	are	entitled	to	enjoy	secure,	stable	and	beneficial	
relationships	with	their	grandparents	and	to	maintain	these	relationships	.	.	.	.	 The	bill	allows	the	
court	to	maintain	the	relationship	between	a	grandchild	and	that	grandchild’s	grandparents	when	it	
is	in	the	grandchild’s	best	interest	and	does	not	interfere	with	a	parent-child	relationship.”).	
                                                                                       27	

§§	1001-1005	(Supp.	1991)).		Our	opinions	construing	the	GVA	have	effectively	

made	it	impossible	for	grandparents	to	establish	standing.		See	Dorr	v.	Woodard,	

2016 ME 79,	 ¶¶	29-43,	 140 A.3d 467  (Jabar,	 J.,	 dissenting)	 (discussing	 the	

demise	 of	 each	 possible	 avenue	 to	 establish	 standing	 pursuant	 to	 the	 GVA).		

Regardless,	 I	 believe	 that	 the	 GVA—which	 has	 neither	 been	 repealed	 by	 the	

Legislature	nor	held	facially	unconstitutional	by	this	Court—and	its	statutory	

requirements	should	control	our	analysis.	

	     [¶37]	 	 In	 Robichaud,	 the	 leading	 case	 cited	 by	 Corrie	 in	 her	 motion	 to	

dismiss,	we	interpreted	the	GVA,	without	reference	to	de	facto	parenthood,	as	

requiring	 three	 safeguards	 against	 the	 intrusion	 into	 a	 parent’s	 fundamental	

rights:	

      The	 safeguards	 include	 that:	 (1)	 a	 grandparent	 must	 establish	
      standing	before	litigation	 may	 commence	 on	 a	 petition,	 (2)	 the	
      court	 must	 consider	 any	 objection	 of	 the	 parents	 concerning	 an	
      award	of	rights	of	visitation	or	access	by	the	grandparents	(giving	
      life	to	the	presumption	that	parents	act	in	the	best	interests	of	their	
      children),	 and	 (3)	 the	 court	 may	 not	 grant	 visitation	 if	 doing	 so	
      would	significantly	interfere	with	any	parent-child	relationship	or	
      with	the	parent's	rightful	authority	over	the	child.	
      	
2003 ME 54,	 ¶	 8	 n.2,	 820 A.2d 1212  (quotation	 marks	 omitted).	 	 The	 first	

safeguard,	 and	 the	 only	 one	 relevant	 to	 this	 case	 at	 this	 stage,	 is	 that	 the	

grandparent	must	establish	standing	before	litigation	may	commence.		See	id.;	

see	 also	 19-A	 M.R.S.	 §	 1803(1)(A)-(C).	 	 Pursuant	 to	 section	 1803(1)(B),	 a	
                                                                                                          28	

grandparent	may	petition	the	court	for	reasonable	rights	of	visitation	or	access	

if	“a	sufficient	existing	relationship”	exists	“between	the	grandparent	and	the	

child.”		In	Robichaud,	we	held	that	in	order	to	comply	with	the	constitutional	

protections	 afforded	 parents,	 grandparents	 must	 establish	 that	 “urgent	

reasons”	exist.		2003 ME 54,	¶¶	7,	10,	820 A.2d 1212.		Implicit	within	the	test	

set	 forth	 in	 Robichaud	 was	 the	 concept	 that	 the	 “urgent	 reasons	 standard	

presupposes	extraordinary	contact	between	a	grandparent	and	grandchildren	

to	 satisfy	 the	 constitutional	 requirement	 of	 a	 compelling	 state	 interest	 to	

interfere	 with	 parents’	 right	 to	 care	 for	 and	 control	 their	 children.”	 	 Id.	 ¶	 10	

(quotation	marks	omitted).	

        [¶38]		Although	the	test	set	out	in	Robichaud	does	not	require	any	finding	

of	 de	 facto	 parenthood,	 some	 of	 our	 cases	 following	 Robichaud	 have	 led	 to	

confusion	regarding	the	intersection	of	the	law	governing	de	facto	parentage	

and	 grandparent	 visitation.14	 	 In	 some	 of	 those	 cases,	 we	 have	 held	 that	 the	

establishment	of	de	facto	parentage	status	meets	the	“extraordinary	contact”	

test	 set	 forth	 in	 Robichaud,	 see,	 e.g.,	 Davis	 v.	 Anderson,	 2008 ME 125,	 ¶	 19,	

953 A.2d 1166;	 Dorr,	 2016 ME 79,	 	¶	17,	 140 A.3d 467,	 but	 just	 because	 the	


   14	 	 Although	 the	 Court’s	 opinion	 gives	 a	 thorough	 explanation	 of	 de	 facto	 parenthood,	 it	 is	

unnecessary	and,	more	importantly,	it	adds	to	the	confusion	that	this	line	of	cases	has	created.		Other	
than	holding	that	the	trial	court	erred	by	using	the	standard	for	de	facto	parenthood	in	a	GVA	case,	
there	is	no	need	to	discuss	de	facto	parenthood.	
                                                                                      29	

establishment	of	de	facto	parentage	will	satisfy	the	“extraordinary	contact”	test	

does	not	mean	that	the	de	facto	parentage	test	is	the	proper	test	to	apply	when	

evaluating	 a	 case	 brought	 pursuant	 to	 the	 GVA.	 	 In	 order	 to	 gain	 standing	

pursuant	to	a	de	facto	parentage	claim,	the	petitioner	must	meet	a	much	higher	

bar	than	the	petitioner	must	meet	pursuant	to	the	GVA.	

      [¶39]		In	Dorr	v.	Woodard	and	Davis	v.	Anderson,	for	example,	we	clearly	

indicated	 that	 there	 may	 be	 other	 cases	 that	 fall	 short	 of	 the	 stringent	

requirements	of	de	facto	parentage	but	nevertheless	may	still	pass	the	“urgent	

reasons”	or	“extraordinary	contact”	test	of	Robichaud.		In	Dorr,	we	stated	that	

“[t]o	 date,	 the	 only	 urgent	 reason	 that	 we	 have	 articulated”	 is	 the	 test	 for	

de	facto	 parentage,	 but	 “[i]t	 is	 possible	 that	 in	 some	 circumstances,	 a	

grandparent’s	sufficient	effort	to	establish	a	relationship	with	her	grandchild	

could	 pass	 constitutional	 muster	 and	 demonstrate	 urgent	 reasons	

.	.	.	.		However,	 we	 are	 not	 called	 upon	 here	 to	 define	 all	 instances	 where	 a	

compelling	interest	could	be	demonstrated.”		2016 ME 79,	¶¶	17,	24,	140 A.3d
467 (emphasis	added)	(quotation	marks	omitted).		In	Anderson,	we	stated	that	

aside	 from	 de	facto	 parentage,	 “[n]o	 other	 urgent	 reasons	 have	 yet	 been	

identified.”		2008 ME 125,	¶	15,	953 A.2d 1166 (emphasis	added).	
                                                                                       30	

	     [¶40]	 	 Here,	 the	 pivotal	 issue	 is	 whether	 Deborah	 established	

“extraordinary	contact”	with	her	grandchild.		See	Robichaud,	2003 ME 54,	¶	10,	

820 A.2d 1212.		Using	the	de	facto	parentage	test	creates	a	much	higher	bar	

than	necessary	to	establish	standing	in	a	GVA	case.		Because	this	is	a	GVA	case	

not	 involving	 any	 claim	 for	 de	 facto	 parenthood,	 and	 the	 trial	 court	 used	 the	

wrong	 legal	 standard,	 we	 should	 remand	 for	 the	 trial	 court	 to	 consider	 the	

pleadings	 using	 the	 proper	 “extraordinary	 contact”	 standard	 articulated	 in	

Robichaud.	

	     [¶41]	 	 Although	 the	 Court	 acknowledges	 that	 the	 trial	 court	 used	 the	

wrong	legal	standard	to	determine	Deborah’s	standing,	it	does	not	remand	the	

case	to	the	trial	court	to	determine	standing	using	the	proper	standard.		Court’s	

Opinion	¶	9.		Rather,	the	Court,	as	a	matter	of	law,	concludes	that	Deborah	has	

failed	to	establish	standing	under	the	GVA.		Court’s	Opinion	¶¶	9,	21.		In	this,	I	

strongly	disagree.		If	we	are	to	review	the	affidavits	and	the	facts	presented	in	

the	 affidavits,	 then	 I	 believe	 that	 Deborah	 has	 established	 “extraordinary	

contact”	 with	 her	 grandchild	 such	 that	 she	 has	 standing	 to	 proceed	 on	 her	

petition.	

	     [¶42]		At	the	outset,	it	is	important	to	note	that	standing	does	not	afford	

Deborah	an	 entitlement	to	relief	under	 the	GVA—it	only	establishes	that	she	
                                                                                                              31	

has	had	a	close	enough	relationship	with	the	child	such	that	she	is	entitled	to	

be	heard	regarding	whether	it	is	in	the	child’s	best	interest	that	she	have	contact	

with	 the	 child.	 	 See	 19-A	 M.R.S.	 §	 1803(2)-(3).	 	 Once	 standing	 has	 been	

established,	the	trial	court	addresses	the	best	interest	of	the	child.		See	id.		It	is	

at	that	point	in	the	proceeding	that	the	trial	court	would	consider	the	second	

and	third	safeguards	enunciated	in	Robichaud:		

      (2)	the	court	must	consider	any	objection	of	the	parents	concerning	
      an	 award	 of	 rights	 of	 visitation	 or	 access	 by	 the	 grandparents	
      (giving	life	to	the	presumption	that	parents	act	in	the	best	interests	
      of	their	children),	and	(3)	the	court	may	not	grant	visitation	if	doing	
      so	would	significantly	interfere	with	any	parent-child	relationship	
      or	with	the	parent's	rightful	authority	over	the	child.	
      	
2003 ME 54,	 ¶	 8	 n.2,	 820 A.2d 1212  (quotation	 marks	 omitted).	 	 After	

consideration	of	these	safeguards	and	the	best	interest	standard,	the	trial	court	

may	 conclude	 that	 the	 grandparents	 are	 not	 entitled	 to	 any	 contact	 or	 are	

entitled	to	only	limited	contact.15		As	to	the	standing	issue,	the	focus	is	only	on	

the	relationship	between	the	grandparent	and	the	child.	

	       [¶43]	 	 In	 Robichaud,	 we	 indicated	 that	 the	 focus	 is	 on	 the	 existing	 or	

historical	contact	between	the	grandparent	and	the	child	to	determine	whether	



    15	 	 The	 Court	 discusses	 Corrie’s	 boyfriend	 in	 its	 opinion,	 see	 Court’s	 Opinion	 ¶	 24,	 but	 that	

discussion	is	misplaced	at	our	stage	of	appellate	review	because	although	it	may	be	relevant	to	what	
is	in	the	child’s	best	interest,	it	is	irrelevant	to	the	issue	of	standing.		The	child’s	best	interest	is	not	
before	us	today.	
                                                                                       32	

that	 contact	 is	 “extraordinary.”	 	 2003 ME 54,	 ¶	 10,	 820 A.2d 1212.	 	 The	

grandmother	in	Robichaud	described	her	contact	as	occasional	visits	with	the	

grandchildren,	with	visits	sometimes	lasting	one	day	to	one	week	over	about	a	

three-year	period.		Id.	¶	6.		The	trial	court	there	found	that	the	contact	described	

typified	 the	 type	 of	 contact	 that	 “one	 would	 anticipate	 from	 a	 connected,	

extended	 family.”	 	 Id.	 (quotation	 marks	 omitted).	 	 We	 agreed	 and	 concluded	

that	this	level	of	contact	was	“intermittent”	and	therefore	did	not	show	that	the	

grandmother	had	had	extraordinary	contact	with	the	grandchildren.		Id.	¶	10.		

Similarly,	in	Dorr,	we	decided	that	the	facts—the	grandmother	attended	a	baby	

shower	for	the	child,	went	to	the	hospital	the	evening	that	the	child	was	born,	

and	had	some	unspecified	amount	of	contact	with	the	child—did	not	establish	

a	 sufficient	 existing	 relationship	 to	 confer	 standing.	 	 2016 ME 79,	 ¶¶	 4,	 20,	

140 A.3d 467.	

	     [¶44]		This	case	is	very	different.		The	relationship	between	Deborah	and	

the	child	was	anything	but	ordinary	or	intermittent.		Unlike	the	grandmother	in	

Robichaud,	Deborah’s	contact	was	extraordinary	and	not	typical.		The	following	

facts,	 which	 are	 not	 contested,	 are	 contained	 in	 the	 grandmother’s	 affidavit:	

Corrie	and	the	child	lived	with	her,	full	time,	for	the	first	two	years	of	the	child’s	

life.		When	Corrie	moved	out,	she	moved	only	a	half-mile	away,	and	Corrie	and	
                                                                                          33	

the	child	had	contact	with	the	grandparents	several	days	a	week.		Deborah	had	

the	child	with	her	at	least	one	day	per	week	and	most	weekends	for	the	first	

several	years	of	the	child’s	life.		As	soon	as	the	child	was	old	enough	for	daycare,	

Deborah	had	him	two	days	per	week	while	Corrie	was	at	work,	and	Deborah	

saw	him	almost	every	weekend.		When	the	child	started	school,	she	would	meet	

him	at	the	bus	on	Wednesdays	and	feed	him	dinner.		Deborah	spoke	with	the	

child	on	the	phone	and	through	other	electronic	media	several	days	per	week.		

This	close	relationship	continued	for	eight	years	until	December	of	2016,	when	

a	 conflict	 arose	 between	 Corrie	 and	 Deborah	 because	 of	 Corrie’s	 boyfriend.		

Later,	 after	 the	 child’s	 grandfather,	 Deborah’s	 husband,	 died,	 Corrie	 and	 the	

child	 moved	 in	 with	 Deborah	 for	 almost	 a	 month.	 	 This	 contact	 between	

Deborah	and	her	grandchild	was	regular,	close,	and	intensive;	it	was	far	from	

“typical.”		See	Court’s	Opinion	¶	23;	Katon	v.	Brandi	M.,	2011 ME 131,	¶¶	2-3,	

32 A.3d 1047.	 	 In	 fact,	 it	 is	 the	 exact	 type	 of	 “secure,	 stable	 and	 beneficial”	

relationship	that	the	Legislature	intended	to	permit	grandparents	to	preserve	

and	maintain	through	its	enactment	of	the	GVA.		See	supra	n.13.	

	      [¶45]		Although	these	facts	would	not	entitle	the	grandmother	to	de	facto	

parenthood	 status—a	 status	 she	 never	 requested—the	 grandmother’s	

relationship	 with	 the	 child	 far	 exceeds	 that	 which	 is	 typical	 of	 a	 “connected,	
                                                                                   34	

extended	family”	and	is	exactly	the	kind	of	“sufficient	existing	relationship”	the	

Legislature	 intended	 should	 give	 rise	 to	 grandparent	 standing	 to	 seek	

visitation.		If	called	upon	to	make	a	conclusion	from	the	facts	contained	in	the	

affidavit—which	would	be	unnecessary	were	we	to	remand	so	that	the	court	

could	apply	the	proper	legal	standard—we	should	conclude	that	Deborah	has	

established	 standing	 to	 proceed	 on	 her	 petition.	 	 Therefore,	 she	 should	 be	

entitled	to	make	her	case	in	court	that	some	level	of	contact	between	her	and	

the	grandchild	is	in	the	child’s	best	interest.	

C.	   Conclusion	

      [¶46]	 	 We	 should	 remand	 for	 the	 trial	 court	 to	 apply	 the	 proper	

“extraordinary	contact”	standard	enunciated	 in	 Robichaud.	 	Alternatively,	we	

should	conclude	as	a	matter	of	law	that	Deborah	has	demonstrated	that	she	has	

had	extraordinary	contact	with	the	child	and	therefore	has	a	sufficient	existing	

relationship	to	establish	standing	pursuant	to	section	1803	of	the	GVA	such	that	

she	may	proceed	on	the	merits	of	her	petition.	

	     	      	      	     	     	
	
	                         	
                                                                              35	

Kenneth	I.	Marass,	Esq.	(orally),	Springvale,	for	appellant	Deborah	E.	Lamkin	
	
Peter	E.	Rodway,	Esq.	(orally),	Rodway	&	Horodyski,	P.A.,	Portland,	for	appellee	
Corrie	L.	Lamkin	
	
	
Portland	District	Court	docket	number	FM-2017-479	
FOR	CLERK	REFERENCE	ONLY